Citation Nr: 0933916	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee anterior cruciate ligament (ACL) 
tear, status-post reconstruction surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the South Carolina Army 
National Guard (SCARNG) from February 2003 to April 2004 with 
service in Kuwait and Iraq from April 2003 to March 2004 in 
support of Operation Enduring Freedom.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  In 
February 2008, an informal conference was held in lieu of a 
DRO hearing and the conference report is of record.  The 
Veteran also requested a Travel Board hearing.  The hearing 
was scheduled and subsequently held in May 2009.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  Additional evidence was 
thereafter submitted along with a waiver of agency of 
original jurisdiction (AOJ) consideration.

The Veteran also submitted a statement in May 2007 in which 
he indicated that he was no longer able to work due to his 
service-connected left knee disability.  The Board construes 
this statement as a request for a total disability rating 
based on individual unemployability (TDIU).  This matter has 
not been developed for appellate review and is referred to 
the RO for any appropriate action.

The issues of (1) entitlement to an evaluation in excess of 
10 percent for a left knee ACL tear, status-post 
reconstruction surgery, and (2) entitlement to service 
connection for a right knee disability, to include as 
secondary to a service-connected left knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability in a rating decision dated March 2005.  The 
Veteran did not appeal the RO's decision and, therefore, this 
decision is final.

2.  The evidence received subsequent to the March 2005 RO 
decision includes VA treatment records, private treatment 
records, and hearing testimony; this evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for a right knee disability as it shows that the 
Veteran has a current right knee disability.


CONCLUSIONS OF LAW

1.  The RO's March 2005 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has been presented since the 
March 2005 RO decision denying service connection for a right 
knee disability; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Right Knee

The RO originally denied the Veteran's claim of entitlement 
to service connection for a right knee disability in a March 
2005 rating decision.  In particular, the RO found no 
evidence of a "clinically diagnosed" right knee disability. 
The Veteran was notified of this decision and did not appeal.  
Thus, this decision is final. 
The Veteran sought to reopen his service connection claim for 
a right knee disability in May 2007 alleging that his current 
right knee disability was related to his service-connected 
left knee disability.  The RO denied the Veteran's attempt to 
reopen in the September 2007 rating decision currently on 
appeal on the grounds that the Veteran failed to submit new 
and material evidence.  The Veteran was notified of this 
decision and timely perfected this appeal.   

With a claim to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
In this case, the Veteran's current claim of service 
connection for a right knee disability is based on the same 
factual basis that was of record when the previous claim was 
last decided on the merits.  Thus, new and material evidence 
is necessary to reopen the claim.

The evidence received subsequent to the March 2005 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the March 2005 RO decision 
consisted of the Veteran's service treatment records (STRs) 
and VA treatment records.  The evidence now of record 
includes additional VA treatment records, private treatment 
records, and hearing testimony.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for a right knee disability 
was previously denied on the grounds that there was no 
evidence of record showing a "clinically diagnosed" right 
knee disability.  This determination is final as the Veteran 
did not appeal to the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, 
the evidence submitted after the final March 2005 RO decision 
must relate to this fact.  The Board concludes that new and 
material evidence has been submitted in this case.

The Veteran presented to a VA medical facility in March 2007 
for a right knee MRI.  It was noted that the Veteran 
sustained a right knee injury, probably a torn ACL.  The 
results of the MRI were interpreted to show an intrasubstance 
tear of the right knee ACL as well as an oblique tear 
extending through the inferior articular surface of the 
posterior horn of the lateral meniscus.  Evidence of large 
joint effusion was also noted.

Associated with the claims file is a VA Compensation and 
Pension (C&P) joints examination dated February 2008.  
Following a review of the Veteran's claims file and a 
physical examination, the examiner diagnosed the Veteran as 
having a "right lateral meniscus tear with surgical 
intervention" as well as a "right anterior cruciate 
ligament with surgical intervention."  

The Board concludes that the evidence described above 
constitutes new and material evidence sufficient to reopen 
the Veteran's claim because diagnostic imaging revealed 
evidence of a "clinically diagnosed" right knee disability.  
Thus, the claim is reopened.





ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a right knee disability has been 
presented; to this extent, the appeal is granted.


REMAND

I.  Service Connection - Right Knee

As noted above, the Board reopened the Veteran's claim of 
entitlement to service connection for a right knee disability 
because the evidence submitted after the RO's March 2005 
final decision showed evidence of a "clinically diagnosed" 
right knee disability.  Unfortunately, a remand is required 
in this instance for additional evidentiary development.

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for a right 
knee disability.

Associated with the claims file is a May 2007 treatment note 
from D. Lee, M.D.  Dr. Lee diagnosed the Veteran as having 
status-post left knee ACL reconstruction with revision as 
well as a possible ACL tear, right knee.  Dr. Lee further 
opined:

With respect to any causal relationships 
between the right and left knee, 
obviously the ACL injury cannot be 
attributable to the left knee pathology; 
however, any evidence of chondrosis or 
increased wear could be explained by 
overstress as a result of the previous 
left knee injuries.  

The Board notes, however, that only one page of Dr. Lee's two 
page examination report is associated with the claims file.  
Thus, the RO should contact the Veteran and request that he 
provide, or authorize VA to obtain, any and all private 
treatment records from Dr. Lee.  
In February 2008, the Veteran was afforded a VA C&P joints 
examination to determine the nature and etiology of his right 
knee disability and its relationship to service or a service-
connected disability, if any.  Following a review of the 
Veteran's claims file and a physical examination, the 
examiner diagnosed the Veteran as having a "right lateral 
meniscus tear with surgical intervention" as well as a 
"right anterior cruciate ligament with surgical 
intervention."  The examiner further opined:

It is my opinion that the current 
diagnosis of right lateral meniscus tear 
and ACL tear are less likely than not 
secondary to his left service connected 
condition.  I did not find any medical 
evidence to show that his left knee was 
unstable or remains unstable in need of 
surgery.  The injury occurred as a 
civilian playing basketball and had no 
nexus to his active duty since no 
evidence was found while on active duty 
of a chronic condition of the right knee 
or within one year of discharge for a 
presumptive condition.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2008).  

In this case, the Board finds the February 2008 VA C&P 
examination report to be inadequate to the extent that the 
examiner failed to express an opinion about whether the 
Veteran's right knee disability was aggravated (i.e., 
permanently worsened) by the service-connected left knee 
disability.  Accordingly, the Veteran should be afforded a 
new VA examination to address this issue.


II.  Increased Rating - Left Knee 

The Veteran also contends that his service-connected left 
knee disability has increased in severity and that this 
condition warrants a higher disability evaluation.  The 
Veteran was originally granted service connection for 
residuals of a left knee ACL tear, status-post reconstruction 
surgery in an October 2004 rating decision.  The RO evaluated 
the Veteran's left knee disability as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (removal of 
symptomatic semilunar cartilage), effective April 15, 2004.

The Veteran sought an increased rating in August 2006.  A 
December 2006 rating decision continued the Veteran's 10 
percent evaluation under Diagnostic Code 5259.  Following the 
submission of additional evidence, the RO issued the 
September 2007 rating decision currently on appeal.  The RO 
continued the Veteran's 10 percent evaluation for a left knee 
disability, but elected to evaluate the disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension 
of the leg).  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, supra.  In this 
case, the Board notes that (1) the Veteran presented to a VA 
medical facility in April 2009 with reports that his left 
knee had been giving out more and (2) the Veteran's 
representative requested a new left knee examination at the 
time of the May 2009 hearing.  See May 2009 hearing 
transcript, p. 11.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the Veteran 
has not been afforded a VA examination since August 2007, and 
VA treatment records associated with the claims file also 
have bearing on the severity of the Veteran's service-
connected left knee disability.  Thus, a new VA examination 
is necessary to assess the severity of the Veteran's service-
connected left knee disability.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all relevant VA medical records that are dated from 
April 24, 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide, or authorize VA 
to obtain, any and all private treatment 
records from D. Lee, M.D., including the 
first page of the May 2007 examination 
report.  If no such records exist, a 
notation should be included in the claims 
file indicating as such.

2.  The RO should associate with the 
claims file VA relevant medical treatment 
records that are dated from April 24, 
2009.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA joints examination to assess the 
nature and etiology of his currently 
diagnosed right knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's right knee disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) caused by or due 
to the service-connected left knee 
disability.  If not, is the right knee 
disability at least as likely as not 
(i.e., 50 percent or greater possibility) 
aggravated beyond the natural progress of 
the condition (i.e., permanently worsened) 
by his service-connected left knee 
disability.  The examiner must provide a 
complete rationale for any stated opinion.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a joints 
examination to assess the severity of the 
service-connected left knee disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination.

In assessing the severity of the Veteran's 
service-connected left knee disability, 
the examiner should state whether the left 
knee disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also state whether there is 
recurrent subluxation or lateral 
instability and, if so, the severity 
thereof.  The examiner must provide a 
complete rationale for any stated opinion. 

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


